STATE OF MINNESOTA
                                                                           August 1, 2016
                                 IN SUPREME COURT                           Om:ciEOF
                                                                        API!'IUAIECCDI'Ii8
                                      ADM 10-8003



ORDER PROMULGATING AMENDMENTS TO THE
RULES OF JUVENILE DELINQUENCY
PROCEDURE


       Following amendments promulgated to the Rules of Juvenile Delinquency

Procedure in 2015, we directed the Supreme Court Advisory Committee on the Rules of

Juvenile Delinquency Procedure to continue to monitor the rules and report by April 1,

2016, whether any further amendments were recommended to facilitate the continued

transition by the judicial branch to a more universal electronic court environment.

       In a letter filed March 31, 20 16, the committee reported that no further

amendments were necessary, unless we adopted a new rule proposed by the Supreme

Court Advisory Committee on the Rules of Criminal Procedure regarding electronic

search warrant procedures.    In that event, the Advisory Committee for the Rules of

Juvenile Delinquency Procedure recommended an amendment to Rule 4.02 for

consistency with the Rules of Criminal Procedure. In an order filed April 21, 2016, we

opened a public comment period on the proposed amendments to the Rules of Juvenile

Delinquency Procedure. One written comment was received, from the Minnesota State

Bar Association, regarding the recommended amendment to Rule 4.02.




                                             1
        The court has carefully considered the committee's recommendations and the

written comment.

        Based on all of the files, records, and proceedings herein,

        IT IS HEREBY ORDERED THAT:

        1.     The attached amendments to the Rules of Juvenile Delinquency Procedure

be, and the same are, prescribed and promulgated to be effective as of October 1, 2016.

The rules as amended shall apply to all cases pending on or filed on or after the effective

date.

        2.     The inclusion of committee comments and amendments to the comments is

for convenience and does not reflect court approval of the comments or the amendments

to the comments.

        Dated: August 1, 2016                     BY THE COURT:




                                                  Lorie S. Gildea
                                                  Chief Justice




                                              2
AMENDMENTS            TO     THE      RULES       OF     JUVENILE        DELINQUENCY
PROCEDURE

{Note: In the following amendments, deletions are indicated by a line drawn through
the words and additions are indicated by a line drawn under the words.]



Rule 4.02 Search Warrants Upon Written Application

       Issuance of search warrants based upon written application is governed by
Minnesota Statutes, sections 626.04 through 626.18 and Minnesota Rules of Criminal
Procedure 33.04.1 a00--33.05, and 37, except as modified by this Rule. If the focus of the
warrant pertains to a juvenile, the court may designate on the warrant that it shall be filed
in the juvenile court. When so designated, the search warrant, warrant application,
affidavit(s) or other supporting documents and inventories, including statements of
unsuccessful execution and documents required to be served shall be deemed to be a
juvenile court record under Rule 30.




                                             3